 



Exhibit 10.2

VIAD CORP
DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED AS OF AUGUST 19, 2004



1.   PURPOSE OF THE PLAN.

     The purpose of the Deferred Compensation Plan (the Plan) is to provide a
select group of management or highly compensated employees of Viad Corp (the
Corporation) and its subsidiaries with an opportunity to defer the receipt of
incentive compensation awarded to them under the Management Incentive Plan, the
Performance Unit Incentive Plan and certain other incentive plans of Viad Corp
and its subsidiaries (the Incentive Plans) and thereby enhance the long-range
benefits and purposes of the incentive awards. Each plan year shall extend from
January 1 through December 31 of each calendar year.



2.   ADMINISTRATION OF THE PLAN.

     The Plan shall be administered by the Compensation Advisory Committee (the
Committee). Subject to the express provisions of the Plan, and the Incentive
Plans, the Committee shall have the authority to adopt, amend and rescind such
rules and regulations, and to make such determinations and interpretations
relating to the Plan, which it deems necessary or advisable for the
administration of the Plan, but it shall not have the power to amend, suspend or
terminate the Plan. All such rules, regulations, determinations and
interpretations shall be conclusive and binding on all parties.



3.   PARTICIPATION IN THE PLAN.

     (a) Participation in the Plan shall be restricted to a select group of
management or highly compensated employees of the Corporation or one of its
subsidiaries who are participants in certain Incentive Plans, including the
Management Incentive Plan, Viad Corp Performance Unit Incentive Plan, and any
other bonus or bonuses or similar or successor plans, who have been selected in
writing by the Chief Executive Officer of the Corporation to participate in the
Plan, and whose timely written requests to defer the receipt of all or a portion
of any incentive compensation which may be awarded to them, are honored in whole
or in part by the Committee. Any individual whose request for deferral is not
accepted or honored by the Committee, whether for failure of timely submission
or for any other reason, shall not become a participant in the Plan, and the
Committee’s determination in this regard shall be conclusive and binding.

     (b) Participants may defer incentive compensation into a cash account and,
if designated by the Committee, into a stock unit account.

     (c) If a participant in the Plan shall 1) sever, voluntarily or
involuntarily, his employment with the Corporation or one of its subsidiaries
other than as a result of disability or retirement, 2) engage in any activity in
competition with the Corporation or any of its subsidiaries during or following
such employment, or 3) remain in the employ of a corporation which for any
reason ceases to be a subsidiary of the Corporation,

 



--------------------------------------------------------------------------------



 



the Committee may at any time thereafter direct, in its sole and exclusive
discretion, that his participation in the Plan shall terminate, and that he be
paid in a lump sum the aggregate amount credited to his deferred incentive cash
account as of the date such participation is terminated and that he be paid
shares of the Corporation’s Common Stock equal to the aggregate number of stock
units credited to his deferred stock unit account as of the date such
participation is terminated (with any fractional unit being settled by cash
payment). The Committee is authorized to establish and implement a policy and
procedures for administration of this paragraph, including, but not limited to,
a policy regarding small account balance cash-outs.

     (d) The Corporation and each participating subsidiary shall be solely
liable for payment of any benefits and, except as may be otherwise determined by
the Committee, for maintenance of deferred incentive accounts pursuant to
paragraph 7, with respect to its own employees who participate in the Plan. In
the event a participant leaves the employ of the Corporation or a participating
subsidiary (“former employer”) and is subsequently employed by another employer,
the Corporation or another subsidiary of the Corporation (“new employer”), the
former employer may agree to transfer and the new employer may agree to assume
the benefit liability reflected in such participant’s deferred incentive
account, without the consent of such participant and subject to the approval of
the Committee, in its sole discretion. In the event of such a transfer and
assumption of liability, the former employer shall have no further liability for
any benefit under the Plan to its former employee or otherwise with respect to
such transferred account.

     (e) Notwithstanding any other provision of the Plan, if the Corporation
effects a spin-off or other distribution to its shareholders (a “Spin-off”) of
any of its subsidiaries (such subsidiary, “Spinco”), the Spin-off shall not be
considered to result in the termination of employment of any participants who
are employed with either the Corporation and its remaining subsidiaries or with
Spinco and its subsidiaries immediately following the spinoff. Furthermore, with
respect to participants who are employed with Spinco and its subsidiaries
immediately following the Spin-off, all references in the Plan to termination of
employment shall be deemed to include employment with Spinco and its
subsidiaries; provided, that such participants shall not be eligible to continue
to defer compensation under the Plan (although they may be permitted to do so
under a successor or similar plan of Spinco).



4.   REQUESTS FOR DEFERRAL.

     All requests for deferral of incentive awards must be made in writing prior
to November 15 of the year in which the bonus is being earned and shall be in
such form and shall contain such terms and conditions as the Committee may
determine. Each such request shall specify the dollar amount or the percentage
to be deferred of incentive award which would otherwise be received in the
following calendar year, but the deferral amount must be in an amount equal to
or greater than the lesser of $10,000 or 25% of the incentive award. Each such
request shall also specify 1) the date (no later than the employee’s actual
retirement date) when payment of the aggregate amount credited to the deferred
incentive account is to commence, 2)

2



--------------------------------------------------------------------------------



 



whether such payment is then to be made in a lump sum or in quarterly or annual
installments, 3) if payment is to be made in installments, the period of time
(not in excess of ten years) over which the installments are to be paid, and 4)
if the participant is permitted to defer incentive compensation into a stock
unit account, the portion of the deferred incentive compensation which shall be
treated as a cash account under paragraph 7(b) and the portion which shall be
treated as a stock unit account under paragraph 7(c). If the participant has
requested that a portion of the deferred incentive compensation be placed in a
stock unit account, such request shall also include acknowledgment that such
stock unit account will be settled in Common Stock of the Corporation, and that
such stock unit account cannot be converted to a cash account in the future. The
Committee shall, under no circumstances, accept any request for deferral of less
than $1,000 of an incentive award or any request which is not in writing or
which is not timely submitted.



5.   DEFERRAL AND PAYMENT OF INCENTIVE AWARDS.

     The Committee shall, prior to December 15 of the year in which the bonus is
being earned, notify each individual who has submitted a request for deferral of
an incentive award whether or not such request has been accepted and honored. If
the request has been honored in whole or in part, the Committee shall advise the
participant of the dollar amount or percentage of his incentive compensation
which the Committee has determined to be deferred. The Committee shall further
advise the participant of its determination as to the date when payment of the
aggregate amount credited to the participant’s deferred incentive account is to
commence, whether payment of the amount so credited as of that date will then be
made in a lump sum or in quarterly or annual installments, if payment is to be
made in installments, the period of time over which the installments will be
paid, and if the participant is permitted to defer incentive compensation into a
stock unit account, whether the deferred incentive account shall be treated as a
cash account or a stock unit account or split between cash and stock units. Upon
subsequently being advised of the existence of special circumstances which are
beyond the participant’s control and which impose an unforeseen severe financial
hardship on the participant or his beneficiary, the Committee may, in its sole
and exclusive discretion, modify the deferral arrangement established for that
participant to the extent necessary to remedy such financial hardship.

     If the participant has elected to defer incentive compensation in the form
of cash, the Corporation shall distribute a sum in cash to such participant,
pursuant to his or her election provided for in paragraph 4. If the participant
has elected to defer incentive compensation in the form of stock units, the
Corporation shall distribute to such participant, pursuant to his or her
election provided for in paragraph 4, shares of Common Stock of the Corporation
equal to the number of stock units being settled in such installment (with any
fractional unit being settled by cash payment).



6.   CONVERSION OF ACCOUNT BALANCE.

     (a) Each participant who is permitted to defer incentive compensation into
a stock unit account may, not more than once a year or such other

3



--------------------------------------------------------------------------------



 



period as is determined by the Committee, by written notice delivered to the
Committee, convert the aggregate balance or any portion thereof in his or her
deferred compensation cash account (either before or after installment payments
from the account may have commenced) from an account in the form of cash to an
account in the form of stock units in an amount equal to the cash balance or
specified portion thereof divided by the closing price of the Common Stock of
the Corporation (as reported for the New York Stock Exchange-Composite
Transactions) on the last trading day of the quarter in which such notice is
given, said account to then accrue dividend equivalents as set forth in
paragraph 7(c) below; provided however, that no such notice of conversion
(“Conversion Notice”) (a) may be given within six months following the date of
an election by such participant, if an Executive Officer of the Corporation,
with respect to any plan of the Corporation, that effected a Discretionary
Transaction (as defined in Rule 16b-3(f) under the Securities Exchange Act of
1934) that was a disposition or (b) may be given after an individual ceases to
be an employee of the Corporation. The stock unit account will be settled in
Common Stock of the Corporation and such stock unit account cannot be converted
to a cash account in the future.

     (b) Each participant may, by notice delivered to the Secretary of the
Corporation, convert the aggregate balance in his or her deferred compensation
account (either before or after payments from the account may have commenced)
from an account in the form of stock units of the Corporation’s Common Stock to
an account in the form of stock units of MoneyGram International, Inc. (“MGI”)
Common Stock. Such conversion of stock units shall be made according to the
conversion policy, as specified by MGI, in effect at the time of election. Any
amendment to the conversion policy will take effect upon written notice to the
participant. Notice of such election must be made during a period in which the
participant is allowed to trade in the stock of the Corporation and MGI.



7.   DEFERRED INCENTIVE ACCOUNT.

     (a) A deferred incentive account shall be maintained by his employer for
each participant in the Plan, and there shall be credited to each participant’s
account, on the date incentive compensation is paid, the incentive award, or
portion thereof, which would have been paid to such participant on said date if
the receipt thereof had not been deferred. If the account is to be a stock unit
account, the incentive compensation award shall be converted into stock units by
dividing the closing price of the Corporation=s Common Stock (as reported for
the New York Stock Exchange Composite Transactions) on the day such incentive
award is payable into such incentive award.

     (b) If the participant has elected to defer incentive compensation in the
form of cash, there shall be credited on the last day of the quarter to each
participant’s account, an interest credit on his deferred incentive award at the
interest rates determined by the Committee to be payable during each calendar
year, or portion thereof, prior to the termination of such participant’s
deferral period or, if the amount then credited to his deferred incentive
account is to be paid in installments, prior to the

4



--------------------------------------------------------------------------------



 



termination of such installment period. Interest will be paid on a prorated
basis for amounts withdrawn from the account during the quarter, with the
remaining balance accruing interest for the duration of the quarter. The
interest credit for the following quarter shall be a rate equal to the yield as
of March 31, June 30, September 30, and December 31 on Merrill Lynch Taxable
Bond Index — Long Term Medium Quality (A3) Industrial Bonds, unless and until
otherwise determined.

     (c) If a participant has elected to defer incentive compensation in the
form of stock units, then, in the event of a dividend paid in cash, stock of the
Corporation (other than Common Stock) or property, additional credits (dividend
equivalents) shall be made to the participant’s stock unit account consisting of
a number of stock units equal to the amount of such dividend per share (or the
fair market value, on the date of payment, of dividends paid in stock or
property), multiplied by the aggregate number of stock units credited to such
participant’s deferred compensation account on the record date for the payment
of such dividend, divided by the last closing price of the Corporation’s Common
Stock (as reported for the New York State Exchange-Composite transactions) prior
to the date such dividend is payable to stockholders. After payment of deferred
compensation commences, dividend equivalents shall accrue on the unpaid balance
thereof in the same manner until all such deferred compensation has been paid.

     (d) In the event of a dividend of Common Stock declared and paid by the
Corporation, an additional credit shall be made to the participant’s stock unit
account of a number of stock units equal to the number of shares of the
Corporation’s Common Stock which the participant would have received as a stock
dividend had he or she been the owner on the record date for the payment of such
stock dividend of the number of shares of Common Stock equal to the number of
units in such stock unit account on such date. After payment of deferred
compensation commences, additional credits for stock dividends shall accrue on
the unpaid balance thereof in the same manner until all such deferred
compensation has been paid.

     (e) The Plan shall at all times be unfunded. The Corporation shall not be
required to segregate physically any amounts of money or otherwise provide
funding or security for any amounts credited to the deferred incentive accounts
of participants in the Plan.



8.   CHANGE OF CONTROL OR CHANGE IN CAPITALIZATION.

     (a) If a tender offer or exchange offer for shares of Common Stock of the
Corporation (other than such an offer by the Corporation) is commenced, or if
the stockholders of the Corporation shall approve an agreement providing either
for a transaction in which the Corporation will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of the Corporation (Change of Control), a lump sum
cash payment shall be made to each participant participating in the Plan of the
aggregate current balance of his or her deferred compensation cash account
accrued on the date of the Change of Control, notwithstanding any other
provision herein. If the participant has elected to defer

5



--------------------------------------------------------------------------------



 



compensation in the form of stock units, the Corporation shall distribute to
such participant shares of Common Stock of the Corporation equal to the number
of stock units in such participant’s stock unit account on the day preceding the
date of the Change of Control (with any fractional unit being settled by cash
payment). Any notice by a participant to change or terminate his or her election
to defer Compensation on or before the date of the Change of Control shall be
effective as of the date of the Change of Control, notwithstanding any other
provision herein.

     (b) Any recapitalization, reclassification, split-up, spin-off, sale of
assets, combination or merger not otherwise provided for herein which affects
the outstanding shares of Common Stock of the Corporation or any other relevant
change in the capitalization of the Corporation shall be appropriately adjusted
for by the Board of Directors of this Corporation, and any such adjustments
shall be final, conclusive and binding.



9.   DESIGNATION OF BENEFICIARY.

     Each participant in the Plan shall deliver to the Committee a written
instrument, in the form provided by the Committee, designating one or more
beneficiaries to whom payment of the amount credited to his deferred incentive
account shall be made in the event of his death. Unless the Committee shall
otherwise determine, such payments shall be made in such amounts and at such
times as they would otherwise have been paid to the participant if he had
survived.



10.   NONASSIGNABILITY OF PARTICIPATION RIGHTS.

     No right, interest or benefit under the Plan shall be assignable or
transferable under any circumstances other than to a participant’s designated
beneficiary in the event of his death, nor shall any such right, interest or
benefit be subject to or liable for any debt, obligation, liability or default
of any participant. The payments, benefits or rights arising by reason of this
Plan shall not in any way be subject to a participant’s debts, contracts or
engagements, and shall not be subject to attachment, garnishment, levy,
execution or other legal or equitable process.



11.   RIGHTS OF PARTICIPANTS.

     A participant in the Plan shall have only those rights, interests or
benefits as are expressly provided in the Plan and in the Incentive Plans. The
Plan shall be deemed to be ancillary to the Incentive Plans and the rights of
participants in the Plan shall be limited as provided in the Incentive Plans.



12.   CLAIMS FOR BENEFITS.

     Claims for benefits under the Plan shall be filed with the Committee.
Written notice of the disposition of a claim shall be furnished the claimant
within 60 days after the application therefor is filed. In the event the claim
is denied, the reasons for the denial shall be specifically set forth. Pertinent
provisions of this Plan shall be cited. In addition, the written notice shall
describe any additional material or information necessary for the claimant to
perfect the claim (along with an explanation of why such material or information
is needed), and the written notice will fully describe the claim review
procedures of paragraph 13 below.

6



--------------------------------------------------------------------------------



 



13.   CLAIM REVIEW.

     Any claimant who has been denied a benefit shall be entitled, upon request
to the Committee, to receive a written notice of such action, together with a
full and clear statement of the reasons for the action. The claimant may also
review this Plan if he chooses. If the claimant wishes further consideration of
his position, he may request a hearing. The request, together with a written
statement of the claimant’s position, shall be filed with a Committee member no
later than 60 days after receipt of the written notification provided for above.
The Committee shall schedule an opportunity for a full and fair hearing of the
issue within the next 60 days. The decision following the hearing shall be made
within 60 days and shall be communicated in writing to the claimant. If the
claimant requests, the hearing may be waived, in which case the Committee’s
decision shall be made within 60 days from the date on which the hearing is
waived and shall be communicated in writing to the claimant.



14.   AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN.

     The Board of Directors of the Corporation (the Board) may from time to time
amend, suspend or terminate the Plan, in whole or in part, and if the Plan is
suspended or terminated, the Board may reinstate any or all provisions of the
Plan, except that no amendment, suspension or termination of the Plan shall,
without the consent of a participant, adversely affect such participant’s right
to receive payment of the entire amount credited to his deferred incentive
account on the date of such Board action. In the event the Plan is suspended or
terminated, the Board may, in its discretion, direct the Committee to pay to
each participant the amount credited to his account either in a lump sum or in
accordance with the Committee’s prior determination regarding the method of
payment.



15.   EFFECTIVE DATE.

     The Plan shall become effective on the date of its approval by the Human
Resources Committee of the Viad Corp Board of Directors or on such other date as
the Human Resources Committee may direct, but the Plan shall become operative
with respect to a select group of management or highly compensated employees of
each subsidiary only upon the adoption of the Plan by that subsidiary’s Board of
Directors.

7